Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 11 being independent.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
	In claim 1, line 11, it appears that “level” should be changed to --levels-- per line 4.
	In claim 11, line 11, it appears that “level” should be changed to --levels-- per line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 20 recite how the consumption pattern is updated as a function of nutrient inflection points.  However, [0041] of the present specification merely states “Inflection points in the function may match to timing of meals. The period after the [inflection] (+ 1 hour post meal, + 2 hours, etc.) may be used to train a machine- learning model to determine rates associated with absorption and metabolism with that subject.”  In other words, this paragraph, which contains the only two instances of “inflection” in the entire application, does not disclose or even infer updating a consumption pattern as a function of nutrient inflection points.  Furthermore, as the subject matter of these claims was not recited in the original claims filed with parent app. No. 17/106,610, then these claims are not considered part of the originally filed application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,270,789 (“the ‘789 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1 and 11 of the ‘789 patent disclose all limitations of claims 1 and 11 of the present application.  The Examiner notes that claims 1 and 11 of the present application recite determining a “nourishment consumption program” that includes a “consumption pattern” that includes a “time of day” whereas claims 1 and 11 of the ‘789 patent recite determining a “nourishment consumption program” that includes a “time of day for consuming the alimentary element.”  However, the Examiner asserts that a time of day for consuming an alimentary element is a consumption pattern.  Accordingly, claims 1 and 11 of the ‘789 patent disclose all the limitations of claims 1 and 11 of the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a system (i.e., a machine) and claims 11-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for timing impact of nourishment consumption, the system comprising: 
a computing device, the computing device configured to: 
receive a nutrient profile of a subject, wherein the nutrient profile maps physiological data of the subject to current nutrient levels of the subject; 
determine, using the nutrient profile, a nourishment consumption program, wherein the nourishment consumption program includes: 
at least an alimentary element; and 
a consumption pattern for consuming the at least an alimentary element, wherein: 
the consumption pattern includes a time of day; and 
the time of day is determined as a function of the nutrient profile and the current nutrient level of the subject; 
provide, to the subject, the nourishment consumption program; 
receive a set of nutrition consumption data of the subject; 
provide, to the subject, an updated consumption pattern of the nourishment consumption program as a function of the set of nutrition consumption data.

The Examiner submits that the foregoing underlined limitations constitute (a) “certain methods of organizing human activity” because determining a “nourishment consumption program” including an alimentary element (e.g., food) and a consumption pattern (time of day) to consume the alimentary element for a subject as a function of a “nutrient profile” and current nutrient levels of the subject relates to managing personal behavior (managing how a subject consumes food, etc. to improve subject health).  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because they are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in the mind make note (e.g., by reviewing blood work) of current nutrient levels of a subject such as reduced levels of vitamin B12 and zinc, determine the subject needs increased levels of vitamin B12 and zinc, then determine an alimentary element (e.g., red meat, etc.) to provide such increased levels of vitamin B12 and zinc along with times of the day to consume such food.
Accordingly, the claim recites at least one abstract idea.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for timing impact of nourishment consumption, the system comprising: 
a computing device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the computing device configured to: 
receive a nutrient profile of a subject, wherein the nutrient profile maps physiological data of the subject to current nutrient levels of the subject (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
determine, using the nutrient profile, a nourishment consumption program, wherein the nourishment consumption program includes: 
at least an alimentary element; and 
a consumption pattern for consuming the at least an alimentary element, wherein: 
the consumption pattern includes a time of day; and 
the time of day is determined as a function of the nutrient profile and the current nutrient level of the subject; 
provide, to the subject, the nourishment consumption program (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
receive a set of nutrition consumption data of the subject (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
provide, to the subject, an updated consumption pattern of the nourishment consumption program as a function of the set of nutrition consumption data (extra-solution activity as noted below, see MPEP § 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of the computing device, the Examiner submits that this limitation amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving a nutrient profile that maps physiological data to subject nutrient levels, providing the nourishment consumption program to the subject, receiving a set of nutrition consumption data of the subject, and providing an updated consumption pattern of the nourishment consumption program as a function of the set of nutrition consumption data to the subject, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated; receiving/transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 11 are directed to at least one abstract idea.
The dependent claims fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12 call for receiving training data which merely represents insignificant extra-solution activity (receiving data) (see MPEP § 2106.05(g)).  These claims also call for training a nutrient machine-learning model with the training data to input nutrient consumption data and output consumption patterns and then determining an updated consumption pattern with the ML model which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 3 and 13 recite how the nourishment program includes a second consumption pattern for consuming a second alimentary element which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 4 and 14 recite how the consumption pattern is updated based on the second consumption pattern which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5-7 and 15-17 recite how the consumption pattern is determined as a function of a circadian rhythm/nutrient threshold/cultural considerations which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 8 and 18 recite how the consumption pattern includes a nutrient consumption frequency which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 9, 10, 19, and 20 recite how the consumption pattern is updated as a function of subject nutrient concentration/inflection points which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation of the computing device, the Examiner submits that this limitation amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving a nutrient profile that maps physiological data to subject nutrient levels, providing the nourishment consumption program to the subject, receiving a set of nutrition consumption data of the subject, and providing an updated consumption pattern of the nourishment consumption program as a function of the set of nutrition consumption data to the subject which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0240542 to Grimmer et al. (“Grimmer”) in view of U.S. Patent App. Pub. No. 2014/0287384 to Boyes (“Boyes”):
Regarding claim 1, Grimmer discloses a system for timing impact of nourishment consumption ([0010] and Figure 1 disclose/illustrate a system for generating personalized food (nourishment) recommendations on a daily or other frequent basis over time), the system comprising: 
a computing device ([0011] notes how the system includes a database, processor, and memory, which would necessarily be implemented in a computing device), the computing device configured to: 
receive a nutrient profile of a subject, wherein the nutrient profile maps physiological data of the subject to current nutrient levels of the subject ([0010] and [0092] discuss receiving and storing phenotypical data relating to markers obtained from bloodwork of an individual to classify the individual into a diet type (“nutrient profile”) indicative of various nutrient ranges ([0085]) while [0014] notes how the phenotypical data includes information on the nutrient/mineral levels of the user; therefore, the diet type/nutrient profile maps the markers in the bloodwork (“physiological data”) to the user’s current nutrient levels); 
determine, using the nutrient profile, a nourishment consumption program ([0010] discusses how the diet type/nutrient profile can specify a personalized diet and what foods should be eaten by the person while [0094] notes how the diet types (nutrient profiles) are the bases for meal recommendations (“nourishment consumption program”)), wherein the nourishment consumption program includes: 
at least an alimentary element (the foods specified in [0010] are nourishment or sustenance: “alimentary elements”); and 
a consumption pattern for consuming the at least an alimentary element ([0010] and [0251] discuss how the system can generate recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations, all of which is a “consumption pattern” for consuming the alimentary element(s)), wherein: 
the consumption pattern includes a time of day ([0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations which are times of day); and 
...
provide, to the subject, the nourishment consumption program ([0209] notes that the food recommendations are presented to the user through a user interface).
receive a set of nutrition consumption data of the subject ([0220] discusses how the system provides feedback that the user has taken supplements (“set of nutrition consumption data”)); 
provide, to the subject, an updated consumption pattern of the nourishment consumption program as a function of the set of nutrition consumption data ([0220] discusses how the system considers that the user is taking supplements (considers the “set of nutrition consumption data”) when making future food recommendations; also, as already noted above, the food recommendations are a “consumption pattern” as [0010] and [0251] discuss how the system can generate various recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations; accordingly, after taking into account the supplements (set of nutrition consumption data), an “updated consumption pattern” is determined (and provided to the user per [0209]).
However, Grimmer appears to be silent regarding wherein the time of day is determined as a function of the nutrient profile and the current nutrient level of the subject.
Nevertheless, Boyes teaches ([0132]) that it was known in the healthcare informatics art to suggest a recommended nutritional intake for three meals at suggested times during the day based on characteristics of the user, where [0091] discusses how the characteristics include inter alia a user’s physiological lab values indicative of nutrient levels, and where Figure 3 and [0079] illustrate/discuss how the characteristics are part of the user’s profile; accordingly, the suggested times for the meals are as a function of the user’s profile and their current nutrient levels which would advantageously more closely tailor the meal recommendation to specific times more likely to improve the patient’s nutritional health. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the time of day as a function of the nutrient profile and current nutrient level of the subject in the system of Grimmer as taught by Boyes to more closely tailor the meal recommendation to specific times more likely to improve the patient’s nutritional health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein providing an updated consumption pattern further comprises: 
receiving training data correlating nutrient consumption data to consumption patterns ([0182], [0189]-[0190], and [0231] of Grimmer discusses how phenotypical features of a user (which includes nutrient levels per [0014]) can be input into a diet type classification model (machine learning model per [0260]-[0261]) to output a diet type of the user which specifies particular foods/calories to be consumed by the user ([0064]) for various meals at various frequencies ([0010], [0085], [0097]); furthermore, [0256]-[0257] notes how the classifiers are developed using training sets based on for instance existing clinical study results; accordingly, as the inputs and outputs of the diet type classifier for a particular user are respectively physiological/nutrient consumption data and diet types/food consumption patterns, then the training data correlates nutrient consumption data to consumption patterns because that is how machine learning models are trained (i.e., training data includes inputs and outputs that correspond to the desired inputs and outputs after training); 
training a nutrient machine-learning model with the training data (per the above, the diet type classification/machine-learning model is trained with the “training data”), wherein the nutrient machine-learning model is configured to input nutrient consumption data and output consumption patterns (again, ([0182], [0189]-[0190], and [0231] discusses how phenotypical features of a user (which includes nutrient levels per [0014]) can be input into a diet type classification model (machine learning model per [0260]-[0261]) to output a diet type of the user which specifies particular foods/calories to be consumed by the user ([0064]) for various meals at various frequencies ([0010], [0085], [0097]); for instance, [0258]-[0259] discusses inputting user nutrient consumption data and outputting a diet type which specifies particular foods/calories to be consumed by the user ([0064]) for various meals at various frequencies ([0010], [0085], [0097]); and 
determine, using the nutrient machine-learning model, an updated consumption pattern of the nourishment consumption program ([0258]-[0259] of Grimmer discusses inputting user nutrient consumption data into the diet type classifier and outputting a revised diet type which specifies particular foods/calories to be consumed by the user ([0064]) for various meals at various frequencies ([0010], [0085], [0097]), where such revised diet type and corresponding food recommendations are an “updated consumption pattern” of the nourishment consumption program).

Regarding claim 3, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein the nourishment program further comprises a second consumption pattern for consuming a second alimentary element ([0220] of Grimmer discusses making future food recommendations (which includes some “second alimentary element”); also, the food recommendations are a “consumption pattern” as [0010] and [0251] discuss how the system can generate various recommended foods (which include a “second alimentary element”) to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations; accordingly, the food recommendations include a “second consumption pattern” for consuming “a second alimentary element”).

Regarding claim 4, the Grimmer/Boyes combination discloses the system of claim 3, further including wherein the consumption pattern is updated as a function of the second consumption pattern for consuming the second alimentary element ([0220] of Grimmer discusses how the system considers that the user is taking supplements when making future food recommendations; also, as already noted above, the food recommendations are a “consumption pattern” as [0010] and [0251] discuss how the system can generate various recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations; accordingly, upon revising future food recommendations for a second alimentary element, the original consumption pattern is updated per the new recommendations).

Regarding claim 6, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein the consumption pattern is determined as a function of a nutrient threshold ([0203] of Grimmer discusses deprioritizing (and thus not recommending) foods with a sodium (nutrient) content above a threshold; accordingly, the consumption pattern of [0010], [0251], [0084], [0102], and [0127] as discussed previously would not include foods with a sodium content above the nutrient threshold; also, [0201] discusses assigning foods to diet type categories based on having nutrient levels above or below threshold values, where the diet type categories are used to recommend foods to users having corresponding diet types such that the “consumption pattern” is determined as a function of the “nutrient threshold”).

Regarding claim 7, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein the consumption pattern is determined as a function of cultural considerations of the subject ([0010] and [0251] of Grimmer discuss how the system can generate recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations, all of which is a “consumption pattern” for consuming the alimentary element(s), and where providing breakfast, lunch, and dinner recommendations are “cultural considerations” of the user; for instance, [0034] of the present specification discusses how “cultural considerations” can include the standard three-meal day; also [0067] discusses how a user can input food preferences such as food religion which is then used to generate the food recommendations per [0010]-[0011]).

Regarding claim 8, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein the consumption pattern includes a nutrient consumption frequency ([0010] and [0251] of Grimmer discuss how the system can generate recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations, all of which is a “consumption pattern” for consuming the alimentary element(s) and which includes a “nutrient consumption frequency” for eating the alimentary elements (daily, weekly, etc. for breakfast, lunch, etc.).

Regarding claim 9, the Grimmer/Boyes combination discloses the system of claim 1, further including wherein the consumption pattern is updated as a function of a nutrient concentration of the subject ([0187] of Grimmer discusses how upon receipt of new phenotypical information of a user (which includes macronutrient levels per [0092] and [0129]), the user can be classified into a new diet type and new foods can be recommended; furthermore, [0010] and [0251] already discuss how the system can generate recommended foods to help a user on a daily, weekly, monthly, or other frequent basis achieve a desired state of wellbeing or one or more health goals through healthy and personalized consumption while [0084], [0102], and [0127] discuss how the user can be provided with breakfast, lunch, and/or dinner recommendations, all of which is a “consumption pattern” for consuming the alimentary element(s); accordingly, upon receipt of new physiological/macronutrient levels (concentrations) of the user, an updated consumption pattern is determined).

Claims 11-14 and 16-19 are rejected in view of the Grimmer/Boyes combination as discussed above in relation to claims 1-4 and 6-9.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0240542 to Grimmer et al. (“Grimmer”) in view of U.S. Patent App. Pub. No. 2014/0287384 to Boyes (“Boyes”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2019/0295440 to Hadad (“Hadad”):
Regarding claim 5, the Grimmer/Boyes combination discloses the system of claim 1, but appears to be silent regarding wherein the consumption pattern is determined as a function of a circadian rhythm of the subject. 
Nevertheless, Hadad teaches ([0300]) that it was known in the healthcare informatics art to generate food recommendations/insights for a user based on the user’s sleep characteristics (circadian rhythm of the subject) to advantageously provide corresponding food recommendations/insights (e.g., avoiding foods that have a negative impact on the user’s sleep quality, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the consumption pattern to have been determined as a function of a circadian rhythm of the subject in the system of the Grimmer/Boyes combination as taught by Hadad to advantageously provide corresponding food recommendations/insights (e.g., avoiding foods that have a negative impact on the user’s sleep quality, etc.) and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 15 is rejected in view of the Grimmer/Boyes/Hadad combination as discussed above in relation to claim 5.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0240542 to Grimmer et al. (“Grimmer”) in view of U.S. Patent App. Pub. No. 2014/0287384 to Boyes (“Boyes”) as respectively applied to claims 1 and 11 above, and further in view of U.S. Patent App. Pub. No. 2021/0265034 to Barrett (“Barrett”):
Regarding claim 10, the Grimmer/Boyes combination discloses the system of claim 1, but appears to be silent regarding wherein the consumption pattern is updated as a function of nutrient inflection points.
Nevertheless, Barrett teaches ([0009]) that it was known in the healthcare informatics art to update a dietary recommendation (e.g., to remove nutritional products from the recommendation) when a periodic nutritional limit (nutrient inflection point) for a dietary supplement has been exceeded which advantageously facilitates user safety by ensuring that nutritional recommendations are within established guidelines based on user characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the consumption pattern to be updated as a function of nutrient inflection points in the system of the Grimmer/Boyes combination as taught by Barrett to advantageously facilitate user safety by ensuring that nutritional recommendations are within established guidelines based on user characteristics and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the Grimmer/Boyes/Barrett combination as discussed above in relation to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686